PER CURIAM.
Petitioner, adjudged a bankrupt and ordered discharged, has appealed from an order of the district court holding that it refused to take jurisdiction of a petition by petitioner to restrain the sheriff of Los Angeles County, California, from paying over to one Jules Arnold $373.26, held by the sheriff. This money had been seized by the sheriff under a writ of execution on a judgment against petitioner secured by Arnold in a case in the superior court of that county. The California court had held the judgment to be based upon a liability for obtaining money or property under false pretenses and hence one from which petitioner is not relieved from liability on his adjudication as a bankrupt. Arnold, though having notice, filed no claim in the bankruptcy proceeding. Petitioner had acquired the $373.26 since the adjudication. The district court held the petition before it did not present the “unusual circumstances” of Local Loan Co. v. Hunt, 292 U.S. 234, 241, 54 S.Ct. 695, 78 L.Ed. 1230, 93 A.L.R. 195.
Petitioner seeks an order restraining the sheriff from paying over to Arnold the moneys so held by him pending his appeal and restraining Arnold from suing out any further writs for the enforcement of the judgment. Arnold does not oppose the restraint by this court on the sheriff or himself, but claims that restraint should be ordered only on the giving of a bond by petitioner to secure the payment of $7,502.08, the full amount of the judgment.
It does not appear to us that it is necessary to protect the rights of Arnold that the petitioner should give any bond. The sheriff has possession of the $373.26 and it is sufficient that he be restrained from paying it over to Arnold until the further order of the court. Nor does it appear necessary to restrain Arnold from procuring a further seizure of petitioner’s property if it be held by the sheriff and not delivered to Arnold.
It is ordered that until the further order of the court (a) the sheriff of Los Angeles County is restrained from paying or delivering over to Jules Arnold or otherwise disposing of any moneys or property held by him under a writ or writs of execution issued under the judgment of the Superior Court for the County of Los Angeles, State *691of California, in the litigation there pending between Jules Arnold and Otto Henry Parkening, numbered 456058; and (b) Jules Arnold is restrained from receiving from the sheriff any moneys or property so held by the sheriff.
It is further ordered that a certified copy of this order be served upon the sheriff and on Arnold.